DETAILED ACTION
Status of Application
Claims 1-20 are pending and are included in the prosecution.  
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 19 recites the limitation "the wound covering” in line 1.  There is insufficient antecedent basis for “the wound covering” limitation in the claim.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or nonobviousness.
Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Avocet Polymer Technologies (WO 2006/094064 A2) hereinafter Avocet in view of Stopek (US 20090112236 A1).
Regarding claim 1, Avocet discloses a wound covering (pg 5, ln 8), comprising: a substrate (pg 5, ln 9-gel); and vitamin D (pg 5, ln 10), or analogues or metabolites thereof, embedded in the substrate (pg 20, ln 4-5 from bottom and pg 21, ln 3-5). Avocet discloses hydroxyvitamin D3 in the formulation (pg 23, line 27).
Avocet does not explicitly disclose wherein vitamin D is within one or more fibers and does not explicitly disclose a suture.

Stopek discloses the filament-reinforced composite fiber may be used as a suture [0007], and discloses the composite may include biologically acceptable additives such as bioactive agents and combinations thereof, which can be impregnated into the fibers or filaments which are used to form the composite [0032]. Additional suitable medicinal agents which may be used include vitamin D preparations [0039]. Stopek discloses wherein the filament-reinforced composite fiber is a wound dressing (claims 1, 14, 18, and 21).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound covering comprising vitamin D as disclosed by Avocet, such that the compound is impregnated into the fiber of the wound product, as previously disclosed by Stopek.
	One of ordinary skill in the art would have been motivated to do so because Stopek discloses filament-reinforced composite fibers may be employed in wound dressings, and can be made into meshes or non-woven materials to form fabrics [0050], thus it would have been obvious to one of ordinary skill in the art to combine prior art elements according to known methods to arrive at the instant invention.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to 
Regarding claim 5, Avocet discloses wherein the wound covering is biodegradable (pg 13, ln 5).
Regarding claim 6, Avocet discloses wherein the wound covering is configured to release the vitamin D, or analogues or metabolites thereof, under physiological conditions for at least about 1 day to about 50 days (pg 37, Example 19, 14 days).
Regarding claim 7, Avocet discloses a bioactive agent (pg 28, ln 12 from bottom, vitamin D compounds and antimicrobial).
Regarding claim 8, Avocet discloses wherein the bioactive agent is selected from antibiotics (pg 28, ln 12 from bottom, vitamin D compounds and antimicrobial), anti-inflammatories, and combinations thereof.

Claims 2, 3, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Avocet Polymer Technologies (WO 2006/094064 A2) hereinafter Avocet in view of Stopek (US 20090112236 A1) as applied to claims 1 and 5-8 above and further in view of Yang et al. (US 2013/0266664 A1) hereinafter Yang.
The teachings of Avocet, Stopek, and Yang are disclosed above.
	Regarding claim 2, although Avocet in view of Stopek doesn't teach wherein the polymer includes poly(c-caprolactone) (PCL), poly(L-lactide) (PLA), cellulose, or combinations thereof.
 	However, Yang discloses wherein the polymer includes poly(c-caprolactone) (PCL) (Yang-para [0042)), poly(L-lactide) (PLA), cellulose, or combinations thereof. 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the covering, as previously disclosed by Avocet and Stopek, to incorporate the polymer including poly(c-caprolactone) (PCL), poly(L-lactide) (PLA), cellulose, or combinations thereof as taught by Yang into the wound covering as taught by Avocet and Stopek since Yang discloses the wound covering including poly(c-caprolactone) (PCL), poly(L-lactide) (PLA), cellulose, or combinations thereof are effective.
 	Regarding claim 3, Yang discloses wherein the fiber is an electrospun fiber (Yang-para (0010)). 
 	Regarding claims 9-16, the teachings are disclosed by the teachings of Avocet and Yang above.
 	Yang discloses wherein the wound covering is biocompatible (Yang-para [0062)). 

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0266664 A1) hereinafter Yang in view of Stopek (US 20090112236 A1) as applied to claims 1 and 5-8 above and further in view of Xie et al. (US 2014/0004159 A1) hereinafter Xie.
 	Regarding claims 4 and 11, Yang in view of Stopek do not explicitly disclose further comprising a step of exposing the one or more fibers to a plasma treatment.
 	However, Xie discloses the method, further comprising a step of exposing the one or more fibers to a plasma treatment (Xie-para [0110)). 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as previously disclosed by Yang in view of Stopek, to incorporate the step of exposing the one or more fibers to a plasma treatment as taught by Xie into the method as taught by Yang in view of Stopek since Xie discloses the step of exposing the one or more fibers to a plasma treatment is helpful in wound covering, “the nanofiber scaffolds after plasma treatment can perfectly adhere to the wound bed during wound healing process which could be due to their hydrophilicity and dispersive adhesion” [0130].

 	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0266664 A1) hereinafter Yang in view of Stopek (US 20090112236 A1) as applied to claims 1 and 5-8 above and further in view of Gallo et al. (US 2010/0273748A1) hereinafter Gallo.
Regarding claim 19, Yang in view of Stopek do not explicitly disclose wherein applying the wound covering increases and amount of an antimicrobial peptide in the subject.
 	However, Gallo discloses applying the wound covering containing Vitamin D would increases amount of an antimicrobial peptide in the subject (Gallo -para [0064)). 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the covering, as previously disclosed by Yang in view of Stopek, based on the disclosure that the wound covering containing Vitamin D would increases amount of an antimicrobial peptide in the subject by Gallo.
 	Regarding claim 20, Gallo further discloses the method of claim 19, wherein the antimicrobial peptide is selected from hCAP18 and LL-37 (Gallo-para [0067]). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of prior U.S. Patent No. US 10,806,819 B2.

 	This is a nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/QUANGLONG N TRUONG/Examiner, Art Unit 1615